DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicant elected with traverse Species 26 (figure 31A) in the reply filed on October 13, 2020. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “applicator arm” recited in claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 10-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 10 recites the limitation “to move the applicator arm...to a position to apply the fluid in the rhizosphere.”  Even though the Summary section of the Specification recites “…at least one applicator are disposed in a rhizosphere of plants,” the Specification taken as a whole does not teach or disclose how the at least one applicator is moved/positioned to apply the fluid in the rhizosphere.  The term rhizosphere is defined as: the area of soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc.  Dictionary.com.  The specification and the drawings provide not disclosure of how the at least one applicator is positioned to apply the fluid in the soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc. 
Claims 2, 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “a middle” in line 2.  It appears to be a double inclusion of the “middle” recited in claim 1, lines 6-7.
Claim 2 recites the limitation “the first nozzle is disposed at an outlet of the at least one applicator arm” in line 3.  It appears that the first nozzle is the outlet of the applicator arm.  If the nozzle is the outlet, how is the nozzle at the outlet?
Claim 3 recites the limitation “the first nozzle is disposed at an outlet of the applicator arm” in line 2.  It appears that the first nozzle is the outlet of the applicator arm.  If the nozzle is the outlet, how is the nozzle at the outlet?
Claim 11 recites “a first applicator arm actuated by a first actuator and a second applicator arm actuated by a second actuator.”  Claim 12 recites the limitation “both the first applicator arm and the second applicator arm are actuated by the actuator.  Claim 11 and claim 12 appear to define two mutually exclusive embodiments/features.  It is uncertain how both claims can be readable on elected Species 26 (figure 31A). 

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 9 and 13 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Muff (2013/0043326). 
Regarding claims 1-3, 9 and 13, Muff discloses a fluid applicator for applying fluid to plants in rows (paragraph 0003, line 3) having a row (row beneath the second liquid placement apparatus 18 from the left in figure 1) between the plants in a field comprising:
at least one applicator arm 18 (left most liquid placement apparatus 18);
a first nozzle (outlet of hose162a) disposed on the at least one applicator arm to apply fluid to a rhizosphere of the plants;
a second nozzle (outlet of hose 162b) disposed on the at least one applicator arm to apply fluid towards (in the direction of) a middle of the row (row beneath the second liquid placement apparatus 18 from the left in figure 1) between the plants (hose 162b is angled in the direction of the middle on the row under the second liquid placement apparatus 18 from the left in figure 1);

wherein the plants in rows comprises a first row of plants (row of plants left of the left most liquid placement apparatus 18) and a second row of plants (row of plant between the left most liquid placement apparatus 18 and the second liquid placement apparatus 18), wherein the at least one applicator arm comprises a first applicator arm (left most liquid placement apparatus 18) for delivering fluid to the rhizosphere of the first row of plants and a second applicator arm (second liquid placement apparatus 18) for delivering fluid to the rhizosphere of the second row of plants;
a storage position (position during transport).
Claim(s) 1-3, 7, 9, 10, 11, 13-15 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (4,439,948).
Brown et al. disclose a fluid applicator for applying fluid to plants in rows (under sprayer assembly 40) having a row (under nozzle assembly 36) between the plants in a field comprising:
at least one applicator arm 18;
a first nozzle 40 disposed on the at least one applicator arm to apply fluid a rhizosphere of the plants;

wherein the second nozzle is disposed on the at least one applicator arm to spray fluid towards a middle of the row between the plants, and the first nozzle is disposed at an outlet of the at least one applicator arm to spray the fluid to the rhizosphere of the plants;
wherein the first nozzle is orificed to deliver a first selected amount of fluid to the rhizosphere of the plants, and the second nozzle is orificed to deliver a second selected amount of fluid to the row between the plants;
wherein the plants in rows comprises a first row of plant and a second row of plant (col. 2, ll. 58-60), wherein the at least one applicator arm comprises a first applicator arm for delivering fluid to the rhizosphere of the first row of plants and a second applicator arm for delivering fluid to the rhizosphere of the second row of plants (col. 2, ll. 59-60);
wherein the at least one applicator arm is actuated by an actuator 20 to move the applicator arm from a position in the row between the plants to a position (lowered or raised by floatation controlled by gauge wheel 20) to apply the fluid in the rhizosphere;
wherein the at least one applicator arm comprises a first applicator arm actuated by a first actuator and a second applicator arm actuated by a second actuator (col. 2, ll. 59-60);
wherein the at least one applicator arm has a storage position for transport that is at least one of above ground and in a middle of the row (the applicator arm inherently has a storage position for transport because it must be transported and when the applicator arm is transported it is above the ground);

wherein the at least one applicator arm comprises a first applicator arm connected to a first pivot arm 12 disposed about a first pivot, a second applicator arm connected to a second pivot arm disposed about a second pivot, a first actuator for actuating the first pivot arm to pivot about the first pivot, and a second actuator for actuating the second pivot arm to pivot about the second pivot (col. 2, ll. 59-60), wherein the first pivot and the second pivot are disposed on a frame or a base 10;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,439,948).
Brown et al. disclose the limitations of the claimed invention with the exception of the second selected amount of fluid being greater that the first selected amount of fluid.  The amount of fluid sprayed is dependent of the amount of herbicide, insecticide and/or fungicide needed in between rows of plants and on the plants.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a greater .

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.  
Regarding the drawing objection to claim 2, the drawings fail to show a nozzle disposed at an outlet.  It appears that the nozzle is the outlet.  If the nozzle is the outlet, how can the nozzle be disposed at the outlet?
Regarding the drawing objection to claim 3, the drawings fail to show a nozzle disposed at an outlet.  It appears that the nozzle is the outlet.  If the nozzle is the outlet, how can the nozzle be disposed at the outlet?
Regarding the drawing objection to claim 10, the claim requires “to apply fluid in the rhizosphere.” Emphasis added.  The application must be in the soil.  Applicant’s device appears to apply fluid from above the soil.
Applicant argues that the term “applicator arm” is explicitly described 40 times in the specification.  The specification discloses applicator arms 2720a and 2720b.  A nozzle 3000 is located at the end of each applicator arm.  See figure 31B.  The disclosure and the figures do not appears to disclose one applicator arm having two nozzles as required by claim 1.
Regarding the rejection of claim 10 under 35 U.S.C. 112(a), the claim requires the application of fluid to be “in” the rhizosphere.  The term rhizoshpere is defined as: the area of soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, 
Regarding the indefiniteness of claims 11 and 12, Applicant argues that claim 12 is described on pages 35-36 in conjunction with figures 17A and 19A-19C.  These figures were identified as Species 17a-e in the Election/Restriction Requirement mailed on August 26, 2020.
Regarding Muff, outlet 162b delivers fluid towards the middle of the row which is under the next liquid placement apparatus 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK